Mr. Chief Justice Shahkey
delivered the opinion of the court.
Gray filed his bill in chancery to recover a certain slave under the folowing circumstances. Joel Dyer, the grandfather of the appellee, in 1823, in Tennessee, conveyed to one Coleman a tract of land and certain slaves, in trust for his daughter Mary H. Gray, and her child, the appellee, and such other children as she might have, to their use and benefit. She died in 1836, leaving but the one child, and her husband and the trustee are also dead. Thé slave in dispute was sold by the husband in this State, about the year 1825, and the bill was filed in 1846, within three years after the appellee became of age. The statute of limitations is relied on as a bar to the right of' recovery, on the ground that the infant was barred by the bar which operated as to the trustee.
By the deed, Mrs. Gray and her. child were made joint owners, and the only question is, Does the statute of limitations interpose to cut off the right of recovery ? It is contended, on the one hand, that as Gray instituted his suit within three years after he became of age, he is not barred. And on the other hand, it is insisted that as the legal title was in the trustee, the right of action is barred, and that a court of chancery must apply the statute.
The question is not a new one. Notwithstanding the saving in the statute in favor of infants, the opinion that the infant cannot maintain his action if the trustee be barred, has gained a strong foothold. It has been so decided by courts of high authority, and the decisions have been cited and built on by authors of great accuracy. Wych v. East India Company, 3 Peere Williams, 309; Williams v. Otey, 8 Humph. Tenn. Rep. 563; Hill on Trustees, 504; 2 Lomax on Exec. *144401. The doctrine probably originated with the case of Wych v. East India Company. The company had contracted to pay the father of complainant a sum of money. After his death administration was granted until the infant should become of age. The administrator failed to sue, and the statute of limitations barred the claim. When the infant arrived at majority, he filed his bill to recover the money, and the lord chancellor held, that as file statute had run as to the administrator, who had a right to sue at law, the cestui que trust was also barred, notwithstanding his infancy. It should be observed that this case grew out of a mere money demand, a debt; and possibly in cases of that description it may be a correct doctrine. But it has been applied also in cases of personal property, to which the distributees have a title by law, subject to the rights of administration. There are, however, contrary decisions, resting, as we humbly conceive, on a better foundation. Allen v. Sayer, 2 Vernon, 368.
The saving in favor of infants, in the statute, is general. It covers all rights of infants, and operates against all persons. At least there is no exception in the statute itself, and to hold that time does create a bar against infants in certain cases, is to interpolate on the statute. The law should not only be a system founded in reason, but it should also be a consistent one. Infants being incapable of protecting themselves, must be protected by the laws of the land, and any system of law would be exceedingly defective, which did not afford them protection. The great object of the law is protection, and its strongest arm must be extended to the weak. Infants are the especial favorites of a court of chancery. It will not usually make a decree against them, without inserting a saving to them to investigate for themselves, when they become of age. The control of infants and their property, constituted one of the original subjects of its jurisdiction, and it would, on all proper occasions, restrain the guardian or trustee from disposing of, or changing the character of an infant’s property, and would even regulate the expenditures for his maintenance. It is rather inconsistent with this general spirit of protection, for a court of chancery, which does not admit the obligatory force *145of a statute of limitations, still to adopt a limitation by analogy, and exclude the infant from rights which he was wrongfully deprived of by a trustee. Our own statute law is no less vigilant in the protection of the rights of infants. Even under the authority of the probate court, they cannot be deprived of their property, unless by the most rigid. observance of the law. Their guardians cannot encroach upon their estates for their maintenance, without the authority of the court. A decree against them, and sale of then: property, may be set aside by express provision, after they become of age. Their guardians are held to a strict accountability to the probate court, for all their conduct in the management of the ward’s estate. And many other instances might be mentioned, to show the spirit of the law, in regard to the rights of infants ; but we pass on to the clause in the statute of limitations. This suit is brought to recover a slave, and the appropriate action at law is barred by the lapse of three years. By the 4th section of the act of 1822, it was six years, and it was provided by a separate section, that if any person entitled to any of the actions specified in the 4th section, should be within the age of twenty-one years, at the time the cause of action accrued, then the same time should be allowed him to bring his action after he should become of age. The act of 1827 changed the limitation to three years, but did not repeal or alter the saving. Then if a court of chancery is to adopt a limitation, it must be the one above mentioned; and if it may do so, the saving is of little use. Indeed, there is scarcely a case that can arise, in regard to personal property, that may not be excluded from its operation. An infant’s property is always held by a trustee. If there should be no will or settlement, it goes first into the hands of the administrator, who may dispose of it illegally, or suffer it to be lost. In the next place, it goes into the hands of the guardian, who may also be negligent, or violate his trust. The infant cannot hold possession, or even sue for his property, without the aid of the guardian, nor can he make any valid contract in reference to it. If property be settled for his benefit, by will or deed, a trustee must intervene. The law, in some way or other, forces the property into the hands of trus*146tees, and one of the great objects of the saving was, to protect infants against the mismanagement and negligence of these trustees. It must have been designed to prevent an injury from the act of any one, by affording a full opportunity to him to protect himself when his judgment should become sufficiently ripened, to enable him to understand his rights. The meaning of the statute is, that the rights of persons laboring under disabilities, shall not suffer in consequence of such disabilities. In this instance the infant’s right of action did not accrue until he became of age; before that he had no cause of action, as the property was in the trustee, and it involves a contradiction to say that his right of action was barred, before it accrued. The statute never begins to run until a right of action has accrued. A class of cases which holds that the cestui que trust is barred by the running of the statute against the trustee, is relied on, but the question of infancy did not arise in them. They go upon the ground that the cestui que trust should compel the trustee to act, and that may be true when there is no disability and saving. But this case is different; the infant’s rights are expressly protected. The statute does not begin to run against him, until he is twenty-one years of age. His legal right is not barred before that time, and his equities cannot be. In the case of Chandler v. Vilett, 2 Saund. 121, the saving to infants in the statute was held even to extend to actions not enumerated in the saving itself, and which, by a strict construction, would have been barred. But the court said it came within the equity of the statute, because it was intended to protect the beneficial interests of the infant. And on the same point, the court in Crosier v. Tomlinson, said, “ When the scope of an act appears to be in a general sense, the law looks to the meaning, and it is to be extended to particular cases, within the same reason.” Note to 2 Saunders, 121. The case of Allen v. Bayer, above cited, arose out of a controversy about real estate, which had been devised in trust. The defendant had entered and levied a fine, which the court said was a bar as to the trustee, the legal estate being in him, yet it was held, that the infant was not bound by the laches of the trustee. It presents even a stronger case than the one before us.
*147I am therefore of opinion the decree should be affirmed.
Justice Smith concurred in the above.